Citation Nr: 0726932	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from March 1955 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in February.  A transcript is 
associated with the claims folder.  


FINDING OF FACT

The competent medical evidence supports a finding that the 
veteran's current tinnitus had causal origins with his 
exposure to acoustic trauma during military service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A;  38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
tinnitus.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that he developed tinnitus as a result 
of his service as an aircraft mechanic in the U.S. Air Force.  

The veteran is currently in receipt of a 10 percent 
disability evaluation for bilateral hearing loss which was 
attributed to his in-service noise exposure.  Specifically, 
as a "line mechanic," the veteran's military duties often 
required him to work around loud aircraft noises, such as jet 
engines, often without the benefit of adequate hearing 
protection.  

The veteran's service medical records do not indicate 
abnormalities regarding hearing loss or tinnitus, with the 
onset of these disorders not being documented until several 
years after service.  On VA audiological examining in July 
2001, the veteran was found to not have "significant" 
tinnitus.  At a VA audiology examination in February 2004, 
the veteran was assessed as having both a hearing loss and 
tinnitus, and the examiner opined that it was not likely that 
the tinnitus was related to service.  The veteran provided 
sworn oral testimony in February 2007 in which he further 
described his tinnitus, his significant in-service noise 
exposure, as well as his post-service hobbies and 
recreational activities.  In order to obtain a definitive 
opinion regarding the etiology of tinnitus, given the 
additional testimony, in May 2007, the veteran's claim was 
referred for a medical opinion by an expert of the Veterans 
Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 
(West 2002) and as set forth in Veterans Health 
Administration Directive 10-95-040 dated April 17, 1995.  In 
August 2007, the expert medical opinion was received.  

The VHA expert reviewed the claims file and determined that 
because the veteran had testified to tinnitus of varying 
degrees of severity during military service and following 
separation, it was at least as likely as not that a portion 
of the tinnitus was caused by military noise exposure.  The 
audiologist believed that a 2001 VA examination report, where 
the veteran did not complain of significant tinnitus, must 
have occurred on a day where the severity of the disorder was 
not as great as it had been on previous occasions.  The 
expert also acknowledged that post-service medication and 
noise exposure may be contributing factors to the tinnitus.

There is an additional opinion of an otolaryngologist, who 
after a claims file review, stated that the veteran developed 
presbycusis due to substantial acoustic trauma in service, 
and that this "enhance[d] the symptoms of tinnitus and 
hearing loss bilaterally."  Finally, the veteran submitted a 
letter from his private audiologist dated in May 2007 which 
also implies that tinnitus resulted from exposure to loud 
noises in the military.  

There is thus very probative evidence that the veteran 
currently experiences tinnitus which was caused, at least 
partially, by his exposure to acoustic trauma in the U.S. Air 
Force.  The Board otherwise recognizes that there is medical 
opinion that is against the claim.  In this case, since the 
VHA specialist's opinion was provided on a more enhanced 
record than the earlier negative nexus opinion, the Board 
finds that the VHA opinion has higher probative value than 
the earlier negative nexus opinion by a VA examiner.  It is 
also generally corroborated by the recent private medical 
opinions.  As this is the case, and with every reasonable 
doubt being resolved in favor of the veteran, the claim for 
service connection will be granted.  




ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


